Citation Nr: 0033009	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-19 235	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to October 
1968 and again from March 1975 to November 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the RO issued a rating decision in 
August 2000 on claims for increased evaluation of arthritis 
in both knees, and new and material evidence to reopen claims 
for service connection for portal hypertension and a left 
ankle condition.  A notice of disagreement has not been filed 
by the claimant, and these claims are not currently before 
the Board.

This case was previously before the Board and was remanded in 
May 1998 for additional development, including development 
and verification of the appellant's in service stressors.  
That development having been completed, the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  With regard to the veteran's claim for service connection 
for PTSD, VA's duty to assist has been satisfied, and the 
veteran's application is complete.

2.  Despite the best attempts of the RO, the appellant's 
reported in-service stressors could not be verified.

3.  There is no medical evidence linking the appellant's 
currently diagnosed PTSD to any verified in-service 
stressors.


CONCLUSION OF LAW

The appellant has not met the criteria to establish service 
connection for PTSD.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.304(f) (1996 & 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the diagnostic 
provisions of the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition ("DSM IV"); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2000); see also Zarycki v. Brown, 6 Vet. App. 91 
(1993).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  
Id. at 79.  Zarycki and West establish that in approaching a 
claim of service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiners precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in the current psychiatric symptoms.

In this case, the appellant has stated that he has PTSD as a 
result of his service in Vietnam.  He has related three 
stressors in support of his claim.  All three stressors are 
reported to have occurred while he was serving on the U.S.S. 
Tanner.  The first stressor, as reported by the appellant in 
a written statement and at his personal hearing, involved a 
friend nicknamed "Mustang Sally" who was reportedly shot in 
front of the appellant.  He did not know if Mustang Sally 
died or was sent back home.  Second, the appellant reported 
in a written statement and at his hearing that he saw the 
head of a white male floating in the water and initially 
thought it was Mustang Sally.  Third, the appellant testified 
at his personal hearing that he saw a man get "creased" in 
the head by sniper fire.  He also reported that while he was 
on the U.S.S. Tanner he was exposed to constant firefights 
and "incoming".

A letter from a VA doctor, dated in December 1995, indicated 
that the appellant was being treated for both medical and 
psychiatric conditions.  On initial presentation the 
appellant reported symptoms of anxiety, sleep disturbance, 
decreased moods, feelings of hopelessness and suicide, and 
crying spells.  Psychiatric evaluation revealed symptoms of 
"intrusive thoughts and memories of war trauma, startle, 
deficits in concentration, irritability, emotional numbing, 
and restriction related to trauma".  It was opined that the 
appellant's symptoms, coupled with a history of exposure to 
specific traumatic events in Vietnam, were most compatible 
with a diagnosis of PTSD, chronic type.  The VA doctor also 
noted that the exacerbation of PTSD symptoms during a period 
of psychosocial stress is well documented in the psychiatric 
literature and it is likely that the diagnosis of PTSD is 
sufficient to explain his illness.

On VA examination in January 1996 it was stated that the 
appellant did not fulfill the criteria for a diagnosis of 
PTSD.  The examiner concluded, based on the appellant's 
exposure to a severely abusive situation in his childhood and 
his having repeated this abusive situation with multiple 
wives and friendships that have deteriorated, and the 
likelihood of "crypto alcoholism", that the appellant has a 
mixed personality disorder.  The examiner noted that he had 
questions about the veracity of the appellant's claims of 
having been a helmsman and stated that if the statements were 
true, seeing a shipmate "creased" by a bullet and surviving 
and seeing a mutilated corpse floating in the water did not 
qualify as stressors.

The Board remanded this case for additional development in 
May 1998.  The RO was instructed to ask the appellant about 
any additional treatment received, and to ask for more 
specifics about the claimed stressors, including names, 
dates, unit names and so on.  Then the RO was to submit all 
information regarding the claimed stressors to the United 
States Armed Services Center for Research for Unit Records 
(USASCRUR) and ask for any corroborating information that 
might be available including command histories, deck logs and 
so on.

In this regard, the Board notes that the appellant was 
provided a VA examination for PTSD.  The RO complied with the 
remand instructions, and sent a letter to the appellant on 
September 10, 1998, seeking any additional sources of 
treatment as well as additional details regarding the claimed 
stressors.  No reply to this letter was received.  The RO 
then submitted what information it did have to USASCRUR and 
received command histories and deck logs for the U.S.S. 
Tanner as well as a document entitled "History of the U.S.S. 
Tanner".  There is no mention in the histories that any 
member of the U.S.S. Tanner crew received gunshot wounds from 
enemy fire or that a human head floated by the ship.

Based on the law and the facts as stated above, the Board 
finds that the appellant's claimed stressors have not, and 
cannot, be verified.  There is no indication of any such 
incident in the records received from USASCRUR and the 
appellant did not furnish any additional information.  The 
record does not establish that the appellant engaged in 
combat with the enemy, and therefore there is no presumption 
that the incidents happened as described.

Therefore, the appellant has failed to meet the criteria for 
service connection for PTSD.  There is no verification of the 
claimed in-service stressors.  In the absence of verified 
stressors, referral for a medical evaluation is unnecessary.  
See West v. Brown, 7Vet. App. 70 (1994).  In any event, there 
is no competent medical evidence establishing a link between 
the appellant's symptomatology attributed to his diagnosed 
PTSD and any verified in-service stressors, since no in-
service stressor has been verified.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites that 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  Although the RO did not readjudicate 
the veteran's claim subsequent to the enactment of VCAA, the 
claimant was provided VA examinations, and provided an 
opportunity to present testimony at a personal hearing 
conducted in March 1997.  Additionally, the RO gathered the 
appellant's service medical records and all other medical 
treatment records that the appellant indicated were 
available.  The RO also obtained records from the Social 
Security Administration.  The appellant has not indicated 
that there is any other relevant evidence available but not 
yet of record.  There is no indication in the record that 
there is any additional evidence that has not been associated 
with the claims file, and the Board finds in this particular 
case, that the appellant is not prejudiced by appellate 
review by the Board on the merits without further remand to 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, the claim for service connection for PTSD is 
denied.



ORDER

Entitlement to service connection for PTSD is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


